CONFIDENTIAL

 

Exhibit 10.146

 

*** Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.

 

 

 

LONG-TERM DE FACTO TRANSFER

SPECTRUM LEASING AGREEMENT

 

THIS long-term de facto transfer leasing agreement (this "Agreement") is made
and entered into as of this 31st day of October, 2007 (the “Effective Date”), by
and between SprintCom, Inc., a Kansas corporation ("Licensee"), and Alaska
DigiTel, LLC, an Alaska limited liability company ("Lessee"). Lessee and
Licensee may be referred to herein individually as “Party” and collectively as
“Parties.”

 

WHEREAS, Licensee is the licensee under the Federal Communications Commission
(“FCC”) licenses (“Licenses”) for the frequencies (“Frequencies”) listed on
Schedule A; and

 

 

WHEREAS, Lessee is a for-profit wireless communications service provider; and

 

WHEREAS, the Parties have agreed to enter into this Agreement, transferring to
Lessee de facto control over the licenses for the Frequencies for exclusive use
in its communications network in exchange for a fee (“Leasing Arrangement”), in
accordance with the terms and conditions listed below and subject to FCC
approval. For purposes of this Agreement, transferring to Lessee de facto
control over the licenses for the Frequencies shall mean providing Lessee with
operational control over the Frequencies, as allowed by the FCC and further
described in the terms below.

 

NOW THEREFORE, in consideration of the premises and covenants hereinafter set
forth, and for good and valuable consideration the sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

 

1. Effective Date, Term and Renewal.

 

(a) Effective Date and Term: Unless terminated pursuant to the provisions of
Paragraph 13 below, this Agreement shall take effect on the Effective Date and
shall have an initial term for each of the Licenses of the shorter of the
remaining license term of the FCC authorization under each of the Licenses or a
ten (10) year term (“Term”). In the event the FCC authorization under any of the
Licenses is scheduled to expire before ten years following the Effective Date
(“Ten-Year Period”), the Term will automatically be extended (provided the
License is renewed by the FCC and subject to FCC approval of the extension)
until the expiration of the Ten-Year Period (“Extension”)

 

1

 

Final 10/16/07

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

(b) Renewal: The Term shall be renewable by Licensee not less than three (3)
months prior to the Expiration of the Term (“Renewal Term”). The Renewal Term
shall be under the same terms as is the Term, and shall have a duration of the
lesser of ten (10) years or the date of expiration of the Licenses. In the event
of a Renewal Term, all references to Term under the Agreement shall apply to the
Renewal Term (except for those references in Paragraph 1(a) above).

 

 

2.

Transfer Applications and Regulatory Fees.

 

(a) Transfer Applications: The Parties shall cooperate, and cause the necessary
application or applications to be filed with the FCC, seeking consent to the de
facto transfer of the licenses for the Frequencies (“Application”), *** both
Parties of this Agreement. The Parties shall further cooperate to produce and
submit to the FCC all certifications and documents necessary to complete filings
hereunder.

 

(b) Application and Regulatory Fees: Licensee shall pay the FCC application(s)
fees for the Application(s) and any modification. During the Term, Licensee
shall also pay the annual regulatory fees associated with the units operating on
the Frequencies and the FCC fees for the renewal of the Licenses.

 

3.           Frequencies Management. Upon consent by the FCC to the Application
with respect to a particular frequency or license, Lessee shall have exclusive
rights to use, deploy and operate such frequency in its communications network
until the expiration of the Term pertaining to such frequency, or until the
earlier termination of this Agreement with respect to such frequency (pursuant
to Paragraph 13 below). Lessee shall operate the Frequencies at its own expense,
providing: (i) all equipment as may be necessary or appropriate for the
operation of the Frequencies; and (ii) operational, engineering, maintenance,
repair and such other technical services as may be necessary to the operation of
the Frequencies. Lessee shall retain all ownership of all assets it utilizes to
operate on the Frequencies, including, but not limited to, all equipment and
rights to customers. Lessee shall further have the exclusive right to collect
and receive all revenue from the operation of Lessee’s communications system.

4.           Assumption of Liabilities. Licensee is not assuming nor shall
Licensee be responsible for any of Lessee’s liabilities or obligations
(including but not limited to site leases and customer obligations) except as
required by the FCC to enable the Parties to engage in the Leasing Arrangement.
Licensee and Lessee shall each bear their own legal, accounting and brokerage
expenses in connection with this Agreement.

5.           Compensation. As compensation for the right to use the Frequencies
in accordance with the terms of this Agreement, Lessee shall, ***, pay Licensee
a fee for all Frequencies of ***(“Leasing Fee”). The Leasing Fee payment *** the
Application. In the event the FCC consents to the Leasing Arrangement with
respect to one of the Licenses but not all, the Leasing Fee shall reduced by the
fee for such Licenses, in the amount of *** per License.

 

6.           Revenues and Expenses. During the Term, Lessee shall pay for all
expenses and costs of the deployment and operation of the Frequencies on its
communications system, including, but not limited to, any and all federal, state
and local taxes related to the equipment it uses to operate the Frequencies, any
sales taxes associated with providing service on the Frequencies, site rental,
maintenance, utilities, and all

 

2

 

Final 10/16/07

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

other recurring and nonrecurring costs and expenses. In return, Lessee shall be
entitled to all revenue derived from the operation of the Frequencies.

 

7.            Regulatory Compliance and FCC Mandated Provisions. The Parties
agree to comply with all applicable FCC rules and regulations governing the
Frequencies and the Licenses, and specifically represent and agree to the
following:

 

(a) Licensee and Lessee are familiar with the rules of the FCC regarding a
wireless service licensee’s responsibility under the Communications Act of 1934,
as amended from time to time (“Communications Act”), the FCC’s rules relating to
spectrum leasing, and all other applicable FCC rules, regulations and policies,
and agree to comply with all such laws and regulations;

 

(b) Neither Lessee nor Licensee shall represent itself as the legal
representative of the other before the FCC or any party, but will cooperate with
each other with respect to FCC matters concerning the Licenses or the
Frequencies;

 

(c) Lessee has primary responsibility for complying and shall comply at all
times with the rules set forth in 47 CFR § 1.901 et. seq., the Communications
Act and any FCC policies and rules that apply to the Frequencies and the
Licenses, and the Leasing Arrangement set forth in this Agreement may be
revoked, cancelled, or terminated by Licensee (subject to the terms of Paragraph
13) or the FCC if Lessee fails to comply with the applicable laws and
regulations;

 

(d) Lessee shall interact with the FCC on matters regarding the Licenses and
Frequencies, and cause the preparation and submission to the FCC or any other
relevant authority all reports, applications (except for applications for
renewal of the Licenses, which must be filed by Licensee), filings or other
documents requested from Lessee by the FCC or are otherwise required of a
spectrum lessee;

 

(e) Lessee shall maintain on file all information relating to the Licenses and
Frequencies that must be maintained by Lessee under FCC rules;

 

(f) Lessee shall ensure compliance with all E911 obligations applicable to the
Frequencies;

 

(g) Lessee shall be subject to the same license use and frequency operation
restrictions and rules under the Licenses as Licensee would be, including, but
not limited to restrictions and rules pertaining to operation, interference, and
safety;

 

(h) If any of the Licenses is revoked or cancelled, terminated, or otherwise
ceases to be in effect, Lessee shall have no continuing authority or right to
use and shall vacate the leased spectrum unless otherwise authorized by the FCC;

 

(i) This Agreement and the Leasing Arrangement are not an assignment, sale, or
transfer of the Licenses;

 

3

 

Final 10/16/07

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

(j) To the extent it is assignable under Paragraph 19 below, the Leasing
Arrangement and this Agreement shall not be assigned to any entity that is
ineligible or unqualified to enter into a spectrum leasing arrangement under the
rules set forth in 47 CFR § 1.901, et. seq.;

 

(k) Licensee shall be responsible for filing applications for renewal of the
Licenses and for reporting to the FCC the completion of any construction or
build out requirements with respect to the Licenses.

 

8.          Restrictive Covenants of Licensee: During the Term, Licensee shall
take no action, or fail to take any action, that would materially impair the
rights of Lessee under this Agreement.

 

9.           Representations and Warranties of Licensee. Licensee hereby
represents and warrants as follows: (i) this Agreement constitutes the valid and
binding obligation of Licensee entered into freely and in accordance with
Licensee’s business judgment as the result of arm's-length bargaining and is
enforceable in accordance with its terms; (ii) neither the execution nor the
delivery of this Agreement, nor the completion of the transactions contemplated
hereby will conflict with or result in any material violation of or constitute a
material default under any term of the articles of incorporation or by-laws of
Lessee or any agreement, mortgage, indenture, license, permit, lease or other
instrument, judgment, decree, order, law or regulation by which Lessee is bound;
(iii) Licensee is the lawful, beneficial and exclusive licensee of the Licenses;
(iv) neither the Licenses nor the Frequencies are subject to any agreement or
understanding whatsoever with any third party that would materially impair
Licensee’s ability to enter into this Agreement or to comply with Licensee’s
obligations hereunder; (v) the Licenses are valid and in good standing with the
FCC: and (vi) there is no pending or, to the best of Licensee’s knowledge,
threatened action by the FCC or any other governmental agency or third party to
suspend, revoke, terminate or challenge any of the Licenses. Each of Licensee’s
representations and warranties shall survive the expiration of the Term for a
period of one (1) year.

 

10.          Representations and Warranties of Lessee. Lessee hereby represents
and warrants to Licensee as follows: (i) this Agreement constitutes the valid
and binding obligation of Lessee entered into freely and in accordance with
Lessee's business judgment as the result of arm's-length bargaining and
enforceable in accordance with its terms,; (ii) neither the execution nor the
delivery of this Agreement, nor the completion of the transactions contemplated
hereby will conflict with or result in any material violation of or constitute a
material default under any term of the articles of incorporation or by-laws of
Lessee or any agreement, mortgage, indenture, license, permit, lease or other
instrument, judgment, decree, order, law or regulation by which Lessee is bound;
(iii) Lessee has the requisite financial resources to accomplish the obligations
set forth in this Agreement; and (iv) there is no pending or, to the best of
Lessee’s knowledge, threatened action by the FCC or any other governmental
agency or third party that would materially impair Lessee’s ability to enter
into this Agreement or to comply with Lessee’s obligations hereunder. Each of
Lessee’s representations and warranties shall survive the expiration of the Term
for a period of one (1) year.

 

 

11.

Confidentiality and Non-Disclosure.

 

(a)         Confidentiality of the Terms of this Agreement. The terms of this
Agreement that are not otherwise required to be disclosed to the FCC in support
of the lease applications shall be kept strictly

 

4

 

Final 10/16/07

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

confidential by the Parties and their agents, which confidentiality shall
survive the termination or expiration of this Agreement for a period of ***. The
Parties may make disclosures as required by law and to employees, shareholders,
agents, attorneys and accountants (collectively, “Agents”) as required to
perform obligations hereunder, provided, however, that the Parties shall cause
all Agents to honor the provisions of this Section. The Parties shall cooperate
to submit a confidentiality request with the FCC in the event the FCC seeks from
the Parties a copy this Agreement or any information regarding the terms
thereof.

 

(b)          Non-Disclosure of Shared Information.     It is contemplated that,
during the Term, the Parties may be supplying and/or disclosing to each other
information (“Information”). The Information will, during the Term of this
Agreement and for a period of *** subsequent to the termination or expiration of
the Agreement, be kept confidential by the Parties hereto, not be used by the
receiving Party in any way detrimental to the disclosing Party and not used for
any purpose other than implementing the terms of this Agreement. The receiving
Party shall be responsible for any improper use of the Information by it or any
of its employees, representatives or agents. Without the prior written consent
of the disclosing Party, the receiving Party shall not disclose to any entity or
person, the Information, that the Information has been made available to it, or
any other facts with respect to any conversations and/or discussions between
Parties hereto. Each person to whom such Information is properly disclosed must
be advised of its confidential nature and must agree to abide by such terms of
this Paragraph.

 

(i)           Exclusions. The Information shall not include any Information
which becomes published or is in the public domain by other than an unauthorized
disclosure by the Parties hereto, their employees, representatives or agents or
other than an unauthorized disclosure by a third party.

 

(ii)        Remedy for Breach. As a violation by the receiving Party of the
provisions of this Section could cause irreparable injury to disclosing Party
and there may be no adequate remedy at law for such violation, the disclosing
Party shall have the right, in addition to any other remedies available to it at
law or in equity, to enjoin the receiving Party in a court of equity from
further violating such provisions.

 

 

12.

Indemnification

 

(a) Licensee Indemnification: Licensee shall indemnify, defend and hold Lessee,
its officers, directors, employees and agents harmless from and against all
demands, claims, actions, losses, damages, liabilities, costs and expenses,
including, without limitation, reasonable attorneys’ fees and expenses, asserted
against, imposed upon or incurred by Lessee resulting from: (i) any material
breach of any covenant, agreement, representation or warranty of Licensee
contained in this Agreement; and (ii) any and all reasonable out-of-pocket costs
and expenses incident to any of the foregoing or incurred in investigating or
attempting to avoid the same or to oppose the imposition thereof. Licensee’s
obligations under this Paragraph shall survive the Term for a period of ***.

 

(b) Lessee Indemnification: Lessee shall indemnify, defend and hold Licensee,
its affiliates and respective officers, directors, employees and agents harmless
from and against all demands, claims, actions, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable

 

5

 

Final 10/16/07

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

attorneys’ fees and expenses, asserted against, imposed upon or incurred by
Licensee, resulting from: (i) any material breach of any covenant, agreement,
representation or warranty of Lessee contained in, or made pursuant to, this
Agreement; and (ii) any and all reasonable out-of-pocket costs and expenses
incident to any of the foregoing or incurred in investigating or attempting to
avoid the same or to oppose the imposition thereof.

 

13.

Termination.

 

(a) This Agreement shall automatically terminate with respect to an affected
license or frequency (of the Licenses or Frequencies) upon the earlier of (i) an
FCC Final Order (as defined below) denying any Application; (ii) an FCC Final
Order prohibiting the Leasing Arrangement or otherwise requiring either Party or
both Parties to terminate this Agreement; (iii) the loss or expiration without
renewal of such license; (iv) upon FCC Final Order revoking, terminating or
canceling such license; or (v) the completion of the Term (without renewal). For
purposes of this Paragraph, “Final Order” means an order that can no longer be
appealed.

 

(b) This Agreement may be terminated by either party upon material breach of the
other party, *** for cure by the breaching party following written notice of the
breach, provided, however, that termination of the Agreement shall not occur
until the earlier of the expiration of the Term, or six (6) months following
notice to the breaching party of the breach

 

 

(c) This Agreement may be terminated by Licensee at any time, *** notice to
Lessee.

 

(d) The Parties shall notify the FCC of the termination of this Agreement with
respect to any of the Licenses or the Frequencies *** following such
termination.

 

 

14.

Effect of Termination.

 

(a) General. Upon the termination of this Agreement, each Party shall pay all of
its own fees and expenses related to this Agreement and the transactions
contemplated herein, and the Parties shall have no further liability hereunder
except by reason of any breach of this Agreement or of any representation,
warranty or covenant contained herein occurring prior to the date of such
termination; provided that the provisions of Sections 11 will survive the
termination as provided therein. Immediately upon termination of this Agreement,
Lessee shall promptly deliver to Licensee all of the base station units and
radios that Licensee used to operate on the Frequencies and were removed and
stored by Lessee’s authorized dealer. Any termination of this Agreement, however
effected, shall not release either Licensee or Lessee from any liability or
other consequences arising from any breach or violation by any such Party of the
terms of this Agreement prior to the effective time of such termination, and
such other general or procedural provisions, which may be relevant to any
attempt to enforce such obligations or duties, shall survive any such
termination of this Agreement until such obligations or duties shall have been
performed or discharged in full.

 

15. Attorney’s Fees and Costs: Should either Party be required to retain the
services of an attorney to file an action to enforce any of its rights
hereunder, or under any other document executed and delivered pursuant to this
agreement, the Party prevailing in such action shall be entitled to recover
reasonable

 

6

 

Final 10/16/07

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

attorney’s fees and court costs in connection therewith in an amount to be fixed
by the court hearing the action.

 

16.          Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given the same day if delivered personally or sent
by facsimile or the next business day if sent by express mail (overnight
delivery), or five (5) business days if sent by registered or certified mail,
return receipt requested, postage prepaid, to the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice provided that notice of change of address shall be effective only upon
receipt thereof).

 

 

(a)

If to Lessee, to:

 

SprintCom, Inc.

c/o Sprint Nextel Corporation

 

2001 Edmund Halley Drive

 

Reston, VA 20191

 

Attn: Heather P Brown, Legal Dept.

 

Phone: (703) 433-4000 Fax: (703) 433-4483

 

 

(b)

If to Licensee, to:

 

 

Alaska Digitel, LLC

5350 Poplar Avenue

Suite 875

 

Memphis, TN 38119

 

Attn: Stephen Robers

 

Phone: (901) 763-3333

Fax: (901) 763-3369

 

17.          Waivers. Licensee and Lessee, by written notice to the other, may
(a) extend the time for performance of any of the obligations or other actions
of the other under this Agreement, (b) waive any inaccuracies in the
representations or warranties of the other contained in this Agreement or in any
document delivered pursuant to this Agreement, (c) waive compliance with any of
the conditions or covenants of the other contained in this Agreement, or (d)
waive or modify performance of any of the obligations of the other under this
Agreement; provided that neither party may without the prior written consent of
the other make or grant such extension of time, waiver of inaccuracies or
compliance, or waiver or modification of performance, with respect to its own
obligations, representations, warranties, conditions or covenants hereunder.
Except as otherwise expressly provided herein, no action taken pursuant to this
Agreement shall be deemed to constitute a waiver by the Party taking such action
of compliance with any representation, warranty, covenant or agreement made by
the Parties hereto. No delay or omission to exercise any right, power or remedy
accruing to any Party hereunder shall be construed to be a waiver of any such
breach or default, or any acquiescence therein, or a waiver of any similar
breach or default.

 

18.        Amendment. This Agreement, together with the Schedules hereto,
constitutes the entire understanding and agreement between the Parties
concerning the subject matter hereof and the use by

 

7

 

Final 10/16/07

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

Lessee of the Frequencies, superseding in their entirety all prior oral or
written agreements or understandings. This Agreement may not be changed,
modified or altered except by written agreement of the Parties.

 

19.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto, and their respective heirs,
representatives, successors and permissible assigns. Lessee may not assign its
rights or delegate its duties under this Agreement without the prior written
consent of the Licensee, which may be granted or withheld in Licensee’s sole
discretion. Licensee may, upon written notice to Lessee and the receipt of any
required consent from the FCC, assign the licenses for the Frequencies and its
obligations under this Agreement.

 

20.          Governing Law; Severability. This Agreement shall be governed by
the laws of the State of Kansas without giving effect to conflict of laws
provisions thereof. In the event that any covenant, condition or other provision
contained in this Agreement is held to be invalid, void or unlawful by any
administrative agency or court of competent jurisdiction, that provision shall
be deemed severable from the remainder of this Agreement and shall in no way
affect, impair or invalidate any other covenant, condition or other provision
contained herein, provided the original intent of the Parties is preserved, and
the Parties shall use their reasonable best efforts to make the covenant,
condition or other provision valid and lawful if possible so as to preserve
original intent of the Parties insofar as practical.

 

21.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Original signatures
transmitted by facsimile shall be effective to create such counterparts. Each of
the Parties shall maintain a fully executed original of the Agreement, a copy of
which shall be made available to the FCC upon request.

 

22.          Interpretation. All headings used in this Agreement are for
convenience of reference only and shall not be deemed to have any substantive
effect. This Agreement has been prepared and negotiations in connection herewith
have been carried on by the joint efforts of the Parties hereto. Notwithstanding
any law or rule of contract interpretation to the contrary, this Agreement shall
not be interpreted strictly for or against any party hereto. Each of the Parties
certifies to the other that it has reviewed this Agreement with, and is relying
solely upon the advice of, its independent counsel and tax advisor, as to the
negotiation, preparation, execution and delivery of this Agreement and as to the
legal and tax implications hereunder.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

LICENSEE

 

LESSEE

 

SprintCom, Inc.

 

Alaska DigiTel, LLC

 

 

 

 

 

 

 

By:

/s/ Robert Finch

 

By:

/s/ Stephen M. Roberts

 

Name:

Robert Finch

 

Name:

Stephen M. Roberts

 

Title:

Authorized Signatory

 

Title:

President

 

 



8

 

Final 10/16/07

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

 

SCHEDULE A

LICENSES AND FREQUENCIES

 

 

Licensee

Call Sign

BTA #

Location

Channel Block

Frequencies

License Expiration Date

Channel

SprintCom, Inc.

KNLH465

014

Anchorage, AK

D

1865.00 - 1870.00
1945.00 - 1950.00

4/28/2007

325

SprintCom, Inc.

KNLH518

136

Fairbanks, AK

D

1865.00 – 1870.00

1945.00 – 1950.00

4/28/2007

325

SprintCom, Inc.

KNLH545

221

Juneau-Ketchikan, AK

D

1865.00 – 1870.00

1945.00 – 1950.00

4/28/2007

325

 

 

9

 

Final 10/16/07

 

 